Citation Nr: 0944561
Decision Date: 11/23/09	Archive Date: 01/05/10

Citation Nr: 0944561	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-15 987	)	DATE NOV 23 2009
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Private 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2004, the 
Veteran appeared and testified at a hearing before a Decision 
Review Officer (DRO).  A transcript of this hearing is of 
record.

In view of the discussion below, the Board finds that the 
October 2008 Motion for Reconsideration of the September 30, 
2008 Board decision is moot and that further action on that 
motion is not required.

In a separate decision issued simultaneously with this 
Vacatur, the Board is remanding the Veteran's claim regarding 
the propriety of the severance of service connection for 
posttraumatic stress disorder to the RO for additional 
action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.  

A September 30, 2008 Board decision denied entitlement to 
TDIU based on the evidence of record.  The Board's decision 
noted in the Introduction that the Veteran had not perfected 
an appeal of an April 2007 rating decision that severed 
service connection for posttraumatic stress disorder, 
effective November 8, 1984.  In conjunction with an October 
2008 Motion for Reconsideration of the Board's September 30, 
2008 decision, the Veteran's attorney submitted a copy of VA 
Form 9, Substantive Appeal, of the decision to sever service 
connection for posttraumatic stress disorder.  The document 
had a date stamp indicating that it was received at the RO in 
May 2008; hence, it was a timely appeal of the RO's decision 
as the May 2008 statement of the case was issued less than 60 
days previously.  38 C.F.R. § 20.302.  The VA Form 9 was not 
a part of the record considered by the Board in September 
2008; however, as it had been received by VA at that time, it 
was constructively of record.  

As a decision in the matter of the propriety of severance of 
service connection for posttraumatic stress disorder may 
affect a decision regarding the Veteran's entitlement to 
TDIU, the severance matter is inextricably intertwined with 
the TDIU matter that was addressed by the September 30, 2008 
Board decision.  Since the Board's September 2008 decision 
was issued without addressing the substantively appealed 
issue of the propriety of the severance of service connection 
for posttraumatic stress disorder, the Veteran was denied due 
process.

Accordingly, the September 30, 2008 Board decision addressing 
the issue of entitlement to TDIU is vacated.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0833406	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Private 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

In March 2004, the veteran appeared and testified at a 
hearing before a Decision Review Officer (DRO) at the 
Portland RO.  The transcript is of record.  

The Board notes that the veteran submitted a notice of 
disagreement in June 2007 disagreeing with the rating 
decision severing service connection for post-traumatic 
stress disorder (PTSD)-then rated at 70 percent disabling.  
The severance was effective from the original effective date 
of November 8, 1984.  A Statement of the Case was issued in 
May 2008.  There was no subsequent substantive appeal filed 
regarding the issue of severance of PTSD benefits.  Thus, the 
only issue appropriately before the Board on appeal is 
entitlement to TDIU benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has three service-connected disabilities with 
a combined evaluation of 40 percent, and as such, it does not 
meet the threshold requirements for a TDIU.  

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.  



CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for TDIU, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not adequately 
provided.  The Board finds, however, that the veteran is not 
prejudiced as he was given specific notice regarding his TDIU 
claim, and further, entitlement to TDIU benefits is being 
denied.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2004 notice was given following to the 
appealed AOJ decision, dated in March 2003.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2004 and a Supplemental Statement of the 
Case was issued subsequent to that notice in March 2006, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In March 2004, the veteran 
appeared and testified at a DRO hearing at the Portland RO.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran has been unemployed since August 1999 and 
contends that he cannot secure employment due to the symptoms 
related to his PTSD.  The veteran's representative contends 
that the veteran met the threshold requirements of TDIU 
before his service-connected PTSD benefits were severed and 
should be entitled to benefits for TDIU during that time 
period.  

During the March 2004 hearing, the veteran's representative 
indicated that the veteran wished to defer the issue of 
entitlement to TDIU benefits pending the PTSD severance 
issue.  The representative asserted that the veteran did not 
wish to proceed with a hearing on the issue of TDIU, and 
indicated that they would submit additional information in 
support of the TDIU claim if the severance of PTSD was 
overturned.  No additional argument was set forth regarding 
the veteran's TDIU claim.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran is currently service-connected for bilateral 
hearing loss, tinnitus, right otitis externa, and a history 
of psychophysiological gastrointestinal reaction.  The 
veteran's combined rating is 40 percent, therefore, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to TDIU.  

The Board appreciates the assertions made by the veteran's 
representative indicating that at one time, the veteran met 
the threshold requirements for a schedular TDIU.  The Board 
notes, however, that the veteran's PTSD benefits were severed 
as of November 1984-leaving no period where his disability 
ratings met the aforementioned threshold.  There is no basis 
in the law to support the representative's contentions.  
Thus, TDIU is denied on a schedular basis.  

Under certain circumstances, a total rating may based on 
extraschedular considerations under 38 C.F.R. § 4.16(b).  § 
4.16(b) allows for a veteran who does not meet the threshold 
requirements for the assignment of TDIU but who is deemed by 
the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In February 2005, the veteran underwent a VA examination 
regarding his PTSD and unemployability claims.  This 
examination specifically addressed whether the veteran's PTSD 
rendered him unemployable.  The examiner found that it did.  
No reference was made as to the impact of the veteran's 
service-connected disabilities on his employability.  

Based on the evidence as outlined above, the Board finds that 
the veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  The veteran has been found to be 
unemployable due to his PTSD symptoms, but as noted in the 
introduction above, he is no longer service connected for 
PTSD.  The record does not reflect that the veteran is 
unemployable due to his hearing loss, tinnitus, right otitis 
externa or history of psychophysiological gastrointestinal 
reaction, nor has the veteran contended otherwise.  Thus, 
this claim will not be referred to the Director of 
Compensation and Pension for review.


ORDER


Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


